DETAILED ACTION
Examiner acknowledges receipt of the reply filed 8/8/2022, in response to the restriction requirement mailed 6/14/2022.
Claims 1-5, 8, 10, 11, 13, 15, 19-27, and 30 are pending.  Claims 3, 4, 10, 11, 13, 15, 19-27, and 30 have been withdrawn from further prosecution for the reasons set forth below.
Claims 1, 2, 5 and 8 are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-5 and 8) without traverse in the reply filed on 8/8/2022 is acknowledged.
Claims 10, 11, 13, 15, 19-27, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.
Applicant’s election of the following representative species in the reply filed on 8/8/2022 is acknowledged.
CEA as antigen portion*
Alpha chain of TCR as transmembrane domain
CD1a as trafficking element
GPI-anchored CEA as protein
*CEA is Carcinoembryonic antigen (cancer associated GPI-anchored protein)
Claims 1, 2, 5 and 8 read on the elected species.  Claims 3 and 4 are withdrawn from further consideration as being drawn to a nonelected species.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Objections
Claims 1, 2, 5, and 8 are objected to because of the following informalities:  
Claims 1, 2, 5, and 8 include acronyms which should be written out in full name in the first appearance of the claims.
Claims 2, 4, 5, and 8 should be amended to recite “protein of claim 1, wherein”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis considers
(a) Actual reduction to practice, 
(b) Disclosure of drawing or structural chemical formulas, 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and 
(d) Representative number of examples.
In the instant case, the claims are drawn to a  recombinant hybrid protein, comprising: an antigen portion, coupled to at least one transmembrane domain and a trafficking element; wherein the antigen portion is at least a portion of a GPI-anchored protein; and wherein the trafficking element directs the recombinant hybrid protein to a sub-cellular location selected from the group consisting of a recycling endosome, a sorting endosome, and a lysosome. Claim 2 recites a Markush group of GPI anchored proteins, including elected species CEA.  Claim 5 recites a Markush group of transmembrane domains, including elected species alpha chain of TCR.  Claim 5 further recites “transmembrane domain comprises at least a portion of a transmembrane domain”.  Claim 8 recites a Markush group of trafficking element, CDa1.  
The claims encompass numerous combinations of “an antigen portion of at least a portion of a GPI-anchored protein”, “a portion of a transmembrane domain of a recited Markush group of transmembrane domains”, and  “trafficking elements”.  The specification does not expressly define the terms “portion”, “GPI-anchored protein”, “transmembrane domain”, and “trafficking element”.
The specification states that the recombinant protein hybrids allow for an enhanced immune response against a GPI-anchored protein antigen by modification of the protein portion of the GPI-anchored protein to include a transmembrane domain and a trafficking signal that directs the modified protein to the endosomal or lysosomal compartment.  A preferred GPI-anchored protein is a tumor associated antigens such as CEA, PSCA, mesothelin, and the urokinase plasminogen activator receptor.
(a)  Actual reduction to practice/ (b) disclosure of drawing or structural chemical formulas:
The specification reduced to practice the following hybrid proteins.  Examiner expressly notes that the recombinant proteins were via adenoviral expression constructs.
CDA-CD1a (SEQ ID NO:2)
CEA-CD1c (SEQ ID NO:3)
CEA-Lamp1 (SEQ ID NO:4)
See Fig. 2; pp. 13-16.  The specification states that with the transmembrane domain shown in bold typeface, and endosomal targeting sequences shown in italics (para. [0051]).  However, the specification does not clearly identity the source of the transmembrane sequence.  CEA is a GPI-anchored protein.  CD1a and Lamp1 are trafficking sequences.  
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed: and (d) Representative number of examples:
The invention involves an unlimited number of combinations of “portion”, “GPI-anchored protein”, “transmembrane domain”, and  “trafficking elements” to give rise to the claimed hybrid proteins.  However, the specification only provides guidance for combinations of 3 hybrid proteins: comprising 1 GPI-anchored protein (CEA), 3 trafficking elements (CD1a, CD1c, and LAMP1), and an unknown transmembrane domain.  The specification does not support extrapolation from the limited examples to all iterations of combinations of elements “portion”, “GPI-anchored protein”, “transmembrane domain”, and  “trafficking elements” of the claimed hybrid proteins.
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic (e.g., transmembrane domain or trafficking element) and/or a functional/structural characteristic without any disclosed correlation between function and structure of the biomolecule beyond the examples presented, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, and even some generic structural features and several distinct species are given (e.g. Fig. 2 and SEQ ID NOs:2-4), the claims lack written description because there is no disclosure of a correlation between function and structure of the components beyond those disclosed in the examples in the specification. This is further complicated due to the lack of guidance as to what constitutes a “portion” of a GPI-anchored protein or transmembrane domain that would still be of sufficient length to retain functional utility in the recited hybrid proteins.
Accordingly, there are not only many distinct components, there are also numerous combinations of components that fall within the instant claim scope to give rise to a claimed hybrid protein.   The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 is deemed to be indefinite.  The claim recites the phrase “and/or” twice within the claim which renders the claim indefinite.  The skilled artisan is not apprised of the metes and bounds of the claim.  The claim has alternative claim interpretation due to recitation of “and/or” claim language.
Claim 8 is deemed to be indefinite.  The claim recites the phrase “and/or” twice within the claim which renders the claim indefinite.  The skilled artisan is not apprised of the metes and bounds of the claim.  The claim has alternative claim interpretation due to recitation of “and/or” claim language.  For example, the claim can be alternatively interpreted as follows: 1.  wherein the trafficking element comprises an endosomal trafficking element of CD1a, CD1c, or Lamp1 and the trafficking element is bound in-frame to the C-terminus of the transmembrane domain [this would be construed as “and” claim language].  2. wherein the trafficking element is bound in-frame to the C-terminus of the transmembrane domain (this would be construed as “or” claim language).
Claim clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tureci et al. (U.S. 2014/0134201- previously cited).  
Tureci et al. teach fusion molecules of antigens, the nucleic acids coding therefor and the use of such fusion molecules and nucleic acids. The reference teaches a method for inducing an immune response using a recombinant fusion protein as a recombinant vaccine which distinctly increases antigen presentation and  thus immunogenicity in relation to a particular antigen, wherein the recombinant fusion protein comprises: an antigen, a transmembrane region and a cytoplasmic region, wherein the antigen is CEA as GPI-anchored protein, wherein the cytoplasmic region serves as trafficking signals so that internalized antigens are located in intracellular membrane-bound vesicles called endosomes (paras. [0007], [0009], [0011], [0027]-[0035], [0044], [0048], [0054]; claims 1, 16).  The transmembrane domain is located at the C-terminus of the fusion protein (e.g., para. [0019]-[0023]).  The trafficking element can be CD1a or CD1c (claim 1, paras. [ [0032], [0054]).  
Regarding claim 5, Tureci et al. teach that the "transmembrane region" relates to the part of a protein which essentially accounts for the portion present in a cellular membrane and preferably serves to anchor the protein in the membrane. A transmembrane region is preferably according to the invention an amino acid sequence which spans the membrane once. However, it is also possible in certain embodiments to use a transmembrane region which spans the membrane more than once. The transmembrane region is preferably derived from a protein selected from the group consisting of MHC molecules, immunoglobulins, CD4, CD8, the CD3 zeta chain, the CD3 gamma chain, the CD3delta chain and the CD3 epsilon chain (para. [0051]).
Accordingly, the limitations of claims 1, 2, 5, and 8 are satisfied.

Conclusion
No claims are allowed.
Claims 1-5, 8, 10, 11, 13, 15, 19-27, and 30 are pending.  Claims 3, 4, 10, 11, 13, 15, 19-27, and 30 are withdrawn.
Claims 1, 2, 5, and 8 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654